IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JERRY LAYNE ROGERS, SR.,               NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-1378

JULIE L. JONES, Secretary,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed October 6, 2017.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Jerry Layne Rogers, Sr., pro se, Appellant.

Kenneth Steely, General Counsel, Department of Corrections, Tallahassee; Pamela
Jo Bondi, Attorney General and Donna LaPlante, Senior Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      Relying on this Court’s decision in Green v. Cottrell, 172 So. 3d 1009 (Fla.

1st DCA 2015), the trial court dismissed a negligence action filed by Appellant Jerry
Layne Rogers, Sr., as time-barred under the one-year limitation period of section

95.11(5)(g), Florida Statutes (2011). However, the Florida Supreme Court quashed

our decision in Green, determining that the four-year statute of limitations under

section 768.28(14), Florida Statutes (2011), governs actions where a prisoner alleges

“physical injury due to the negligent or wrongful acts or omissions of the employees

of a government entity.” Green v. Cottrell, 204 So. 3d 22, 29 (Fla. 2016). As such,

Appellant’s negligence claim should not have been dismissed under section

95.11(5)(g). * We, therefore, reverse and remand this case for further proceedings.

ROBERTS, WINOKUR, and M.K. THOMAS, JJ., CONCUR.




      *
        We affirm the trial court’s dismissal of Appellant’s claim of medical
malpractice as time-barred under section 95.11(4)(b), Florida Statutes (2011).

                                         2